DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 10 and 11, drawn to an electrode modified detection chip.
Group II, claim(s) 5-7, drawn to a method for preparing an electrode modified detection chip.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a microfluidic module with a micro-channel, an inlet duct and an outlet duct and a three-electrode sensor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of United States Application Publication No. 2017/0089861, hereinafter Chen and Gawli, Y., et al.; “Evaluation of n-type ternary metal oxide NiMn2O4 nanomaterial for humidity sensing;” Sensors and Actuators B: Chemical; 2014; pages 837-843, hereinafter Gawli. Chen teaches an electrode-modified heavy metal ion microfluidic detection chip (figure 4), comprising a microfluidic module (item 2) and a three-electrode sensor (item 1), wherein: the microfluidic module (item 2) comprises a micro-channel (item 22), an inlet duct (item 221) and an outlet duct (item 222) are provided at both ends of the at least one micro-channel (figure 4); the three-electrode sensor (item 1) comprises three all-solid-state planar electrodes provided on a card-shaped base plate (item 11), a working electrode (item 121), an auxiliary electrode (item 122) and a reference electrode (item 123); one end of the three-electrode sensor (item 1) is an interface area (item 14), contacts (item 13) at terminals of leads of the three all-solid-state planar electrodes are arranged in the interface area (figure 3); a sensor slot (item 23) matching the three-electrode sensor (item 1) is provided at a bottom portion of the micro-channel in the microfluidic module (figure 4); when the three-electrode sensor (2) is inserted in the sensor slot, the three all-solid-state planar electrodes are communicated with the micro-channel (figure 4), the three-electrode sensor (item 1) is assembled with the microfluidic module (item 2) by being inserted into the sensor slot (11), and is detachable (paragraph (0085]); the interface area (item 14) is outside the sensor slot (figure 4); the microfluidic module (item 2) is a 3D printed transparent flexible piece (paragraphs [0085] and [0096]), the micro-channel (item 22), the inlet duct (item 221), the outlet duct (item 222), and the sensor slot (item 23) are integrally printed and formed along with the microfluidic module (paragraph [0096]); the working electrode (item 121) is a bare carbon electrode (paragraph [0090]); the auxiliary electrode (item 122) is an Ag electrode (paragraph [0091]); and the reference electrode (item 123) is an Ag/AgCl electrode (paragraph [0092]).
Chen fails to teach the working electrode has a surface thereof is modified by porous nano-NiMn2O4.
Gawli teaches the use of porous nano-NiMn2O4 (abstract and page 840, column 1, paragraph 1) in the use of sensing as the NiMn2O4 allows for a good linearity of measurements over a wide range of values (page 842, columns 1-2, paragraphs 3-1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added porous nano-NiMn2O4 to the electrode of Chen because it would allow for a good linearity of measurements over a wide range of values (page 842, columns 1-2, paragraphs 3-1).
Regarding the preparing steps for porous nano-NiMn2O4, the method of preparing the porous nano-NiMn2O4 is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Chen and Gawli (MPEP § 2113).  Here, the limitations as to the method of preparing the porous nano-NiMn2O4 is given minimal patentable weight.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796